60 F.3d 819
Eileen Veyv.Jeffrey Romoff, Ceo & Pres., John F. Dillon, III, Admin. ofOrthopedic Surgery, University Presbyterian Hospital,Anthony M. Sanzo, James H. McMasters, Chairman of OrthopedicSurgery, Allegheny Hospital, Joanne Marie Andiorio, Pres. ofMercy Hospital, James Block, Pres. of Johns HopkinsHospital, Michael A. West, Cio & Pres. of Akron General Hospital
NO. 94-3571
United States Court of Appeals,Third Circuit.
May 19, 1995

Appeal From:  W.D.Pa., No. 94-cv-01552,
Ambrose, J.


1
AFFIRMED.